CERTIFICATE OF DESIGNATION OF AUDIOSTOCKS, INC. A Delaware Corporation Pursuant to Section 242 of the Delaware General Corporation Law, on July 1, 2007, the Board of Directors of AudioStocks, Inc., a Delaware corporation (the “Corporation”), approved the following Certificate of Designation.Shareholder action was not required. ARTICLE 6 CAPITAL STOCK 6.1Authorized Capital Stock.The aggregate number of shares which this Corporation shall have authority to issue is one hundred million (100,000,000) shares, consisting of (a) ninety-five million (95,000,000) shares of common stock, par value $0.001 per share (the “Common Stock”) and (b) five million (5,000,000) shares of preferred stock, par value $0.001 per share (the “Preferred Stock”), issuable in one or more series as hereinafter provided. A description of the classes of shares and a statement of the number of shares in each class and the relative rights, voting power, and preferences granted to, and restrictions imposed upon, the shares of each class are as follows: 6.2Common Stock. Each share of Common Stock shall have, for all purposes one (1) vote per share. Subject to the preferences applicable to Preferred Stock outstanding at any time, the holders of shares of Common Stock shall be entitled to receive such dividends and other distributions in cash, property or shares of stock of the Corporation as may be declared thereon by the Board of Directors from time to time out of assets or funds of the Corporation legally available therefore. The holders of Common Stock issued and outstanding have and possess the right to receive notice of shareholder’s meetings and to vote upon the election of directors or upon any other matter as to which approval of the outstanding shares of Common Stock or approval of the common shareholders is required or requested. 6.3Preferred Stock. Shares of Preferred Stock may be issued in series from time to time by the Board of Directors, and the Board of Directors, pursuant to the Corporation’s Articles of Incorporation and Bylaws, is expressly authorized to fix by resolution or resolutions the designations and the voting powers, preferences, rights and qualifications, limitations or restrictions thereof, of the shares of each series of Preferred Stock. The voting powers, designations, preferences, and relative, participating, optional, or other rights, if any, and the qualifications, limitations, or restrictions, if any, of the preferred stock, in one or more series, shall be as follows: 6.3.1Rights, Preferences, Privileges and Restrictions of Series A Preferred Stock.The Series A Preferred Stock (“Series A Preferred Stock”) of the Corporation is authorized by its Certificate of Incorporation.The rights, preferences, privileges, and restrictions granted to and imposed upon the Series A Preferred Stock, which shall consist of four million (4,000,000) shares are set forth herein.Subject to compliance with applicable protective voting rights which have been or may be granted to any other preferred stock, or series thereof in the Certificate of Incorporation (“Protective Provisions”), but notwithstanding any other rights of any other preferred stock or any series thereof, the rights, preferences, privileges and restrictions of any such additional series may be subordinated to, pari passu with (including, without limitation, inclusion in provisions with respect to dividend, liquidation and acquisition preferences, redemption and/or approval of matters by vote or written consent), or senior to any of those of any present or future class or series of Preferred Stock or Common Stock.Subject to compliance with applicable Protective Provisions, the Board of Directors is also authorized to increase or decrease the number of shares of any series, prior or subsequent to the issue of that series, but not below the number of shares of such series then outstanding.In case the number of shares of any series shall be so decreased, the shares constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series. A.Dividend Rate and Rights.Although no such express dividend rate shall be applicable to the holders of the Series A Preferred Stock, the same holders of the Series A Preferred Stock may be entitled to receive dividends or other distributions with the holders of the Common Stock on an as converted basis when, as, and if declared by the Directors of the Corporation. B.Conversion into Common Stock. 1Right to Convert.Each share of Series A Preferred Stock shall be convertible, at the option of the holder thereof and subject to notice requirements described herein, at any time after July1, 2007, into one (1) share of Common Stock. 2.Notice of Conversion.Each Series A Preferred Stock stockholder who desires to convert into the Corporation’s Common Stock must provide a five (5) day written notice to the Corporation of its intent to convert one or more shares of Series A Preferred Stock into Common Stock.The Corporation may, in its sole discretion, waive the written notice requirement and allow the immediate exercise of the right to convert. 3.Mechanics of Conversion.No fractional shares of Common Stock shall be issued upon conversion of Series A Preferred Stock and the number of shares of Common Stock to be issued shall be determined by rounding to the nearest whole share (a half share being treated as a full share for this purpose).Such conversion shall be determined on the basis of the total number of shares of Series A Preferred Stock the holder is at the time converting into Common Stock and such rounding shall apply to the number of shares of Common Stock issuable upon aggregate conversion.Before any holder shall be entitled to convert, he shall surrender the certificate or certificates representing Series A Preferred Stock to be converted, duly endorsed with a medallion stamp guarantee, at the office of the Corporation or its transfer agent, and shall given written notice to the Corporation at such office that he elects to convert the same.The Corporation shall, as soon as practicable thereafter, issue a certificate or certificates for the number of shares of Common Stock to which the holder shall be entitled.The Corporation shall, as soon as practicable after delivery of such certificates, or such agreement and indemnification in the case of a lost, stolen or destroyed certificate, issue and deliver to such holder of Series A Preferred Stock a certificate or certificates for the number of shares of Common Stock to which such holder is entitled as aforesaid and a check payable to the holder in the amount of any cash amounts payable as the result of a conversion into fractional shares of Common Stock.Such conversion shall be deemed to have been made immediately prior to the close of business on the date of such surrender of the shares of Series A Preferred Stock to be converted. 4.Adjustments to Conversion Price - Merger or Reorganization.In case of any consolidation or merger of the Corporation as a result of which holders of Common Stock become entitled to receive other stock or securities or property, or in case of any conveyance of all or substantially all of the assets of the Corporation to another corporation, the Corporation shall mail to each holder of Series A Preferred Stock at least thirty (30) days prior to the consummation of such event a notice thereof, and each such holder shall have the option to either (i) convert such holder’s shares of Series A Preferred Stock into shares of Common Stock pursuant to this Section 2 and thereafter receive the number of shares of stock or other securities or property to which a holder of the number of shares of Common Stock of the Corporation deliverable upon conversion of such Series A Preferred Stock would have been entitled upon such consolidation, merger or conveyance, or (ii) exercise such holder’s rights pursuant to Section 3 hereof. 5.No Impairment.The Corporation will not, by amendment of its Certificate of Incorporation, or through any reorganization transfer of assets, consolidation, merger, dissolution, issue or sale of securities or any other voluntary action, avoid or seek to avoid the observance or performance of any of the terms to be observed or performed hereunder by the Corporation, but will at all times in good faith assist in the carrying out of all the provisions of this Section 2 and in the taking of all such action as may be necessary or appropriate in order to protect the Conversion Rights of the holders of the Series A Preferred Stock against impairment. 6.Certificate as to Adjustments.Upon the occurrence of each adjustment or readjustment of the conversion of the Series A Preferred Stock pursuant to this Section 2, the Corporation at its expense shall promptly compute such adjustment or readjustment in accordance with the terms hereof and furnish to each holder of Series A Preferred Stock a certificate setting forth such adjustment or readjustment and the calculation on which such adjustment or readjustment is based.The Corporation shall, upon the written request at any time of any holder of Series A Preferred Stock, furnish or cause to be furnished to such holder a like certificate setting forth (i) such adjustments and readjustments, and (ii) the number of shares of Common Stock and the amount, if any, of other property which at the time would be received upon the conversion of the Series A Preferred Stock. 7.Notices of Record Date.In the event of any taking by the Corporation of a record of the holders of any class of securities for the purpose of determining the holders thereof who are entitled to receive any dividend (other than a cash dividend which is the same as cash dividends paid in previous quarter) or other distribution, the Corporation shall mail to each holder of Series A Preferred Stock at least ten (10) days prior to the date specified herein, a notice specifying the date on which any such record is to be taken for the purpose of such dividend or distribution. 8.Common Stock Reserved.The Corporation shall take such action as is necessary to amend the Certificate of Incorporation to authorize such number of shares of Common Stock as shall from time to time be sufficient to effect (a) conversion of the Series A Preferred Stock, and (b) issuance of Common Stock pursuant to any outstanding option, warrant, or other rights to acquire Common Stock. C.Liquidation Preference. 1.In the event of any liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary (a “Liquidation”), the assets of the Corporation available for distribution to its stockholders shall be distributed as follows: a.The holders of the Series A Preferred Stock shall be entitled to receive, prior to the holders of all other series of Preferred Stock and prior and in preference to any distribution of the assets or surplus funds of the Corporation to the holders of shares of Common Stock and any other shares of stock of the corporation by reason of their ownership of such stock, an amount equal to $0.001 per share with respect to each share of Series A Preferred Stock, plus all declared but unpaid dividends with respect to such share. b.If upon occurrence of a Liquidation the assets and funds thus distributed among the holders of the Series A Preferred Stock shall be insufficient to permit the payment to such holders of the full preferential amount, then the entire assets and funds of the Corporation legally available for distribution shall be distributed among the holders of the Series A Preferred Stock ratably in proportion to the full amounts to which they would otherwise be respectively entitled. c.After payment of the full amounts to the holders of Series A Preferred Stock as set forth above in Section C(1)(a) above any remaining assets of the Corporation shall be distributed pro rata to the holders of any other Preferred Stock and then Common Stock (in the case of the Preferred Stock, on an “as converted” basis into Common Stock). 2.For purposes of this Section C, and unless a majority of the holders of the Series A Preferred Stock affirmatively vote or agree by written consent to the contrary, a Liquidation shall be deemed to include (i) the acquisition of the Corporation by another entity by means of any transaction or series of related transactions (including, without limitation, any reorganization, merger or consolidation) and (ii) a sale of all or substantially all of the assets of the Corporation, unless the Corporation’s stockholders of record as constituted immediately prior to such acquisition or sale will, immediately after such acquisition or sale (by virtue of securities issued as consideration for the Corporation’s acquisition or sale or otherwise) hold at least fifty percent (50%) of the voting power of the surviving or acquiring entity. 3.If any of the assets of the Corporation are to be distributed other than in cash under this Section C, then the Board of Directors of the Corporation shall promptly engage independent competent appraisers to determine the value of the assets to be distributed to the holders of Preferred Stock or Common Stock. The Corporation shall, upon receipt of such appraiser’s valuation, give prompt written notice to each holder of shares of Preferred Stock or Common Stock of the appraiser’s valuation. D.Voting Rights.Except as otherwise required by law, the holders of Series A Preferred Stock shall be entitled to notice of any stockholders’ meeting and to vote as a single class upon any matter submitted to the stockholders for a vote as follows: the holders of Series A Preferred Stock shall have such number of votes as is determined by multiplying (a) the number of shares of Series A Preferred Stock held by such holder, (b) the number of issued and outstanding shares of the Corporation’s Series A Preferred Stock and Common Stock (collectively, the “Common Stock”) on a Fully-Diluted Basis (as hereinafter defined), as of the record date for the vote, or, if no such record date is established, as of the date such vote is taken or any written consent of stockholders is solicited, and (c) 0.0000002.“Fully-Diluted Basis” shall mean that the total number of issued and outstanding shares of the Corporation’s Common Stock shall be calculated to include (a) the shares of Common Stock issuable upon exercise and/or conversion of all of the following securities (collectively, “Common Stock Equivalents”): all outstanding (x) securities convertible into or exchangeable for Common Stock, whether or not then convertible or exchangeable (collectively, “Convertible Securities”), (y) subscriptions, rights, options and warrants to purchase shares of Common Stock, whether or not then exercisable (collectively, “Options”), and (z) securities convertible into or exchangeable or exercisable for Options or Convertible Securities and any such underlying Options and/or Convertible Securities. E.Covenants. 1.In addition to any other rights provided by law, the Corporation shall not, without first obtaining the affirmative vote or written consent of the holders of a majority of the outstanding shares of Series A Preferred Stock, do any of the following: a.take any action which would either alter, change or affect the rights, preferences, privileges or restrictions of the Series A Preferred Stock or increase the number of shares of such Series A Preferred Stock authorized hereby or designate any other series of Preferred Stock; b.increase the size of any equity incentive plan(s) or arrangements; c.make fundamental changes to the business of the Corporation; d.make any changes to the terms of the Series A Preferred Stock or to the Corporation’s Certificate of Incorporation or Bylaws, including by designation of any stock; e.create any new class of shares having preferences over or being on a parity with the Series A Preferred Stock as to dividends or assets, unless the purpose of creation of such class is, and the proceeds to be derived from the sale and issuance thereof are to be used for, the retirement of all Series A Preferred Stock then outstanding; f.make any change in the size or number of authorized directors; g.repurchase any of the Corporation’s Common Stock; h.sell, convey or otherwise dispose of, or create or incur any mortgage, lien, charge or encumbrance on or security interest in or pledge of, or sell and leaseback, all or substantially all of the property or business of the Corporation or more than 50% of the stock of the Corporation in a single transaction; i.make any payment of dividends or other distributions or any redemption or repurchase of stock or options or warrants to purchase stock of the Corporation; or j.make any sale of additional Preferred Stock. F.Re-issuance.No share or shares of Series A Preferred Stock acquired by the Corporation by reason of conversion or otherwise shall be reissued as Series A Preferred Stock, and all such shares thereafter shall be returned to the Corporation’s treasury under the status of undesignated and un-issued shares of Preferred Stock of the Corporation. G.Notices. Unless otherwise specified in the Corporation’s Certificate of Incorporation or Bylaws, all notices or communications given hereunder shall be in writing and, if to the Corporation, shall be delivered to it as its principal executive offices, and if to any holder of Series A Preferred Stock, shall be delivered to it at its address as it appears on the stock books of the Corporation. 6.3.2Rights, Preferences, Privileges and Restrictions of Series B Preferred Stock.The Series B Preferred Stock (“Series B Preferred Stock”) of the Corporation is authorized by its Certificate of Incorporation.The rights, preferences, privileges, and restrictions granted to and imposed upon the Series B Preferred Stock, which shall consist of one hundred (100) shares are set forth herein.Subject to compliance with the Protective Provisions, but notwithstanding any other rights of any other preferred stock or any series thereof, the rights, preferences, privileges and restrictions of any such additional series may be subordinated to, pari passu with (including, without limitation, inclusion in provisions with respect to dividend, liquidation and acquisition preferences, redemption and/or approval of matters by vote or written consent), or senior to any of those of any present or future class or series of Preferred Stock or Common Stock.Subject to compliance with applicable Protective Provisions, the Board of Directors is also authorized to increase or decrease the number of shares of any series, prior or subsequent to the issue of that series, but not below the number of shares of such series then outstanding.In case the number of shares of any series shall be so decreased, the shares constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series. A.Dividend Rate and Rights. 1.When, and if declared by the Directors of the Corporation, the holders of the Series B Preferred Stock shall be entitled to receive, in cash, stock, or other marketable securities, up to fifty nine and one half percent (59.5%) of the Corporation’s gross revenues (the “Gross Revenue Dividend”). 2.The Gross Revenue Dividend shall be determined at the sole discretion of a specially designated committee of the Board of Directors (the “Dividend Committee”), which shall not consist of any holder of the Series B Preferred Stock. The Dividend Committee may declare a Gross Revenue Dividend at anytime, however, the Corporation shall provide notice to the holders of Series B Preferred Stock of the declaration, if any, within five (5) business days of the close of every calendar quarter. 3.The Gross Revenue Dividend shall be payable to the holders of the Series B Preferred Stock in cash, stock, or other marketable securities. The value of any stock or marketable securities payable to the holders of the Series B Preferred Shares shall be determined by the closing trading price, as quoted by Bloomberg, L.P., of the stock or marketable securities offered as payment of the Gross Revenue Dividend, on the date the Gross Revenue Dividend is declared by the Board of Directors. 4.The Gross Revenue Dividend shall be payable to the holders of the Series B Preferred Stock on a pro-rata basis. The share of the Gross Revenue Dividend due to each holder of Series B Preferred Stock shall be determined by multiplying (i) the total cash value of the Gross Revenue Dividend, and (ii) the number of shares of Series B Preferred Stock held by each holder divided by the total number of shares of issued and outstanding Series B Preferred Stock. B.Liquidation Preference. 1.In the event of any Liquidation, the assets of the Corporation available for distribution to its stockholders shall be distributed as follows: a.The holders of the Series B Preferred Stock shall be entitled to receive, subordinate to the rights of the holders of Series A Preferred Stock, and senior to the holders of any other series of Preferred Stock and prior and in preference to any distribution of the assets or surplus funds of the Corporation to the holders of any other shares of Common Stock or any other stock of the corporation by reason of their ownership of such stock, an amount equal to $50.00 per share with respect to each share of Series A Preferred Stock, plus all declared but unpaid dividends with respect to such share. b.If upon occurrence of a Liquidation the assets and funds thus distributed among the holders of the Series B Preferred Stock shall be insufficient to permit the payment to such holders of the full preferential amount, then the entire assets and funds of the Corporation legally available for distribution shall be distributed among the holders of the Series B Preferred Stock ratably in proportion to the full amounts to which they would otherwise be respectively entitled. c.After payment of the full amounts to the holders of Series B Preferred Stock as set forth above in Section (B)(1)(a), any remaining assets of the Corporation shall be distributed pro rata to the holders of any other Preferred Stock and Common Stock (in the case of the Preferred Stock, on an “as converted” basis into Common Stock). 2.For purposes of this Section B, and unless a majority of the holders of the Series B Preferred Stock affirmatively vote or agree by written consent to the contrary, a Liquidation shall be deemed to include (i) the acquisition of the Corporation by another entity by means of any transaction or series of related transactions (including, without limitation, any reorganization, merger or consolidation) and (ii) a sale of all or substantially all of the assets of the Corporation, unless the Corporation’s stockholders of record as constituted immediately prior to such acquisition or sale will, immediately after such acquisition or sale (by virtue of securities issued as consideration for the Corporation’s acquisition or sale or otherwise) hold at least fifty percent (50%) of the voting power of the surviving or acquiring entity. 3.If any of the assets of the Corporation are to be distributed other than in cash under this Section B, then the Board of Directors of the Corporation shall promptly engage independent competent appraisers to determine the value of the assets to be distributed to the holders of Preferred Stock or Common Stock. The Corporation shall, upon receipt of such appraiser’s valuation, give prompt written notice to each holder of shares of Preferred Stock or Common Stock of the appraiser’s valuation. C.Voting Rights.Except as otherwise required by law, the holders of Series B Preferred Stock shall have no voting rights. D.Covenants.In addition to any other rights provided by law, the Corporation shall not, without first obtaining the affirmative vote or written consent of the holders of a majority of the outstanding shares of Series B Preferred Stock, take any action which would either alter, change or affect the rights, preferences, privileges or restrictions of the Series B Preferred Stock or increase the number of shares of such Series B Preferred Stock authorized hereby or designate any other series of Preferred Stock; E.Reissuance.No share or shares of Series B Preferred Stock acquired by the Corporation by reason of conversion or otherwise shall be reissued as Series B Preferred Stock, and all such shares thereafter shall be returned to the status of undesignated and un-issued shares of Preferred Stock of the Corporation. F.Notices.Unless otherwise specified in the Corporation’s Certificate of Incorporation or Bylaws, all notices or communications given hereunder shall be in writing and, if to the Corporation, shall be delivered to it as its principal executive offices, and if to any holder of Series B Preferred Stock, shall be delivered to it at its address as it appears on the stock books of the Corporation. IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation on July 1, 2007. /s/ Luis J. Leung Luis J. Leung President
